


INSTRUMENT OF AMENDMENT TO THE
MDU RESOURCES GROUP, INC.
401(k) RETIREMENT PLAN


The MDU Resources Group, Inc. 401(k) Retirement Plan (as amended and restated
March 1, 2011) (the “K-Plan”), is hereby further amended, effective January 1,
2014, unless otherwise indicated as follows:


1.
By replacing the table in Section D-1-2 Eligibility to Share in the Profit
Sharing Feature of Supplement D-1, Provisions Relating to the Profit Sharing
Feature for certain Participating Affiliates, in its entirety, with the
following:



Participating Affiliate
Current Effective Date
(Original Effective Date)2
Anchorage Sand & Gravel Company, Inc. (excluding President)
January 1, 1999
Baldwin Contracting Company, Inc.
January 1, 1999
Capital Electric Line Builders, Inc.1
January 1, 2014
Cascade Natural Gas Corporation
January 1, 2011
(July 2, 2007)
Concrete, Inc.
January 1, 2001
Connolly-Pacific Co.
January 1, 2007
DSS Company
January 1, 2004
(July 8, 1999)
E.S.I., Inc.
January 1, 2008
(January 1, 2003)
Fairbanks Materials, Inc.
May 1, 2008
Granite City Ready Mix, Inc.
June 1, 2002
Great Plains Natural Gas Co.
January 1, 2008


1

--------------------------------------------------------------------------------




Participating Affiliate
Current Effective Date
(Original Effective Date)2
Hawaiian Cement (non-union employees hired after December 31, 2005)
January 1, 2009
Intermountain Gas Company
January 1, 2011
Jebro Incorporated
November 1, 2005
Kent’s Oil Service4
January 1, 2007
Knife River Corporation - Northwest (the Central Oregon Division, f/k/a HTS)
January 1, 2010
(January 1, 1999)
Knife River Corporation - Northwest (the Southern Idaho Division)
January 1, 2010
(January 1, 2006)
Knife River Corporation - Northwest (the Southern Oregon Division)
January 1, 2012
Knife River Corporation - Northwest (the Spokane Division)
January 1, 2010
(January 1, 2006)
Knife River Corporation - Northwest (the Western Oregon Division)
January 1, 2012
Knife River Corporation - South
(f/k/a Young Contractors, Inc.)
January 1, 2008
(January 1, 2007)
LTM, Incorporated
January 1, 2003
Montana-Dakota Utilities Co. (including union employees)
January 1, 2008
Oregon Electric Construction, Inc.3
March 7, 2011
Wagner Industrial Electric, Inc.
January 1, 2008
Wagner Smith Equipment Co.
January 1, 2008
(July 1, 2000)


2

--------------------------------------------------------------------------------




Participating Affiliate
Current Effective Date
(Original Effective Date)2
WBI Energy, Inc.1/3
May 1, 2012


WBI Energy Midstream, LLC1/3
July 1, 2012
(January 1, 2001)
WBI Energy Transmission, Inc.1/3
July 1, 2012
(January 1, 2009)
WHC, Ltd.
September 1, 2001

1/Eligible employees participating in a management incentive compensation plan
or an executive incentive compensation plan are not eligible for a Profit
Sharing Contribution. Employees of the WBI Energy Corrosion Services division of
WBI Energy Midstream, LLC are excluded from this feature.
2/In the event a Participating Affiliate adopts a Profit Sharing Feature on a
date other than January 1, effective as of the date of participation in the
Plan, the amount of any such contribution allocated to a Supplement D‑1
Participant shall be based upon Compensation, received while in the employ of
the Participating Affiliate after the date of acquisition by the Company or any
Affiliate.
3/Requirement to be an Active Employee on the last day of the Plan Year does not
apply.
4/The following participants of Kent’s Oil Service are granted vesting service
for prior years of service with Spirit Road Oils: Isaias Jaimes, Hideo Lewis,
Christopher Niffenegger, Jose Padilla, George Velador, and Anthony Willis.
Explanation: This amendment adds Capital Electric Line Builders, Inc. (CEL) as a
Participating Affiliate in Supplement D-1 (Profit Sharing Feature) of the K-Plan
as of January 1, 2014 due to its desire to participate in the Profit Sharing
Feature, excluding those who participate in the management incentive
compensation plan.


IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the
Plan, has caused this amendment to be duly executed by a member of the MDU
Resources Group, Inc. Employee Benefits Committee (“Committee”) on this 5th day
of June, 2014.


 
MDU RESOURCES GROUP, INC.
 
   EMPLOYEE BENEFITS COMMITTEE
 
 
/s/ Doran N. Schwartz
 
 
By:
 
 
 
Doran N. Schwartz, Chairman
 






3